Citation Nr: 1039215	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  10-05 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes, type II to 
include as due to herbicide exposure.

2.  Entitlement to service connection for traumatic arthritis of 
the left knee.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to January 
1965.  
 
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his April 2010 substantive appeal, the Veteran indicated that 
he wanted to appear for a hearing before a Veterans Law Judge in 
Washington, D.C.  In the July 2010 VA Form 8 certificate of 
appeal, however, the Veteran was noted to desire a video 
conference hearing in lieu of an in person hearing in Washington.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran to 
appear for a video conference hearing 
before a Veterans Law Judge.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


